Citation Nr: 0303298	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952; he died in February 1984.  The appellant is his 
widow.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Committee on Waivers and 
Compromises (Committee) of the VA Regional Office (RO), in 
St. Petersburg, Florida.


REMAND

The appellant, through various statements, has raised the 
issue of proper creation of the overpayment.  Specifically, 
the appellant alleges that she provided VA with timely 
notification of her receipt of Social Security in January 
1995 and thus, the overpayment was not properly created.  The 
U.S. Court of Appeals of Veterans Claims (Court) has directed 
that when a debtor requests waiver of an overpayment and also 
asserts that the underlying debt is invalid, the VA must 
resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed.  This is 
because a grant or denial of a waiver presupposes the 
propriety of the creation of the indebtedness in the first 
instance.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following:

The RO should adjudicate the issue of 
whether the creation of the overpayment 
was proper, undertaking such development 
as is necessary in order to adjudicate the 
issue and address the specific 
contentions.  If the determination is 
adverse to the appellant, the RO should 
notify her and her representative of the 
determination and of her appellate rights, 
and inform her that she must perfect an 
appeal of this issue if she wants the 
Board to consider it.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b) (2002). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. SHERMAN-ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

